
	
		II
		111th CONGRESS
		1st Session
		S. 298
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Isakson (for
			 himself, Mr. Conrad, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a Financial Markets Commission, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Markets Commission Act
			 of 2009.
		2.Establishment of
			 CommissionThere is
			 established in the legislative branch the Financial Markets Commission (in this
			 Act referred to as the Commission) to examine all causes,
			 domestic and global, of the current financial and economic crisis in the United
			 States.
		3.Composition of
			 the Commission
			(a)MembersThe
			 Commission shall be composed of 7 members, of whom—
				(1)2 members shall
			 be appointed by the President;
				(2)1 member shall be
			 appointed by the majority leader of the Senate;
				(3)1 member shall be
			 appointed by the Speaker of the House of Representatives;
				(4)1 member shall be
			 appointed by the minority leader of the Senate;
				(5)1 member shall be
			 appointed by the minority leader of the House of Representatives; and
				(6)1 member shall be
			 appointed by the Chairman of the Board of Governors of the Federal Reserve
			 System.
				(b)QualificationsIt
			 is the sense of Congress that individuals appointed to the Commission should be
			 United States citizens with national recognition and significant depth of
			 experience in such fields as governmental regulation, finance, economics, and
			 housing.
			(c)Chairperson;
			 vice Chairperson
				(1)In
			 generalSubject to the requirement of paragraph (2), the
			 Chairperson and Vice Chairperson of the Commission shall be elected by the
			 members.
				(2)Political party
			 affiliationThe Chairperson and Vice Chairperson shall not be
			 from the same political party.
				(d)Initial
			 meetingIf 45 days after the date of enactment of this Act, 4 or
			 more members of the Commission have been appointed, those members who have been
			 appointed may meet and, if necessary, select a temporary Chairperson and Vice
			 Chairperson, who may begin the operations of the Commission, including the
			 hiring of staff.
			(e)Quorum;
			 vacanciesAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of its
			 members. Four members of the Commission shall constitute a quorum. Any vacancy
			 on the Commission shall not affect its powers, but shall be filled in the same
			 manner in which the original appointment was made.
			4.Functions of the
			 CommissionThe functions of
			 the Commission are—
			(1)to examine all
			 causes, domestic and global, of the current financial and economic crisis in
			 the United States, including the collapse of major financial and commercial
			 firms and the deterioration of the credit and housing markets;
			(2)to investigate
			 the role in the financial and economic crisis, if any, of—
				(A)the Securities
			 and Exchange Commission;
				(B)nationally
			 recognized statistical rating organizations, as that term is defined in section
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a));
				(C)the Commodity
			 Futures Trading Commission;
				(D)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation;
				(E)trading
			 facilities for commodities, as those terms are defined in section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a), and self-regulatory organizations, as
			 that term is defined in section 3 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c);
				(F)the Federal
			 banking agencies, as that term is defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813);
				(G)any financial or
			 commercial corporation, partnership, or entity; and
				(H)any other
			 governmental or non–governmental entity;
				(3)to submit a
			 report under section 8 of this Act; and
			(4)to refer to the
			 Attorney General of the United States and any appropriate State attorney
			 general any person that the Commission finds may have violated the laws of the
			 United States in relation to such crisis.
			5.Powers of the
			 Commission
			(a)Hearings and
			 evidenceThe Commission may, for purposes of carrying out this
			 Act—
				(1)hold hearings,
			 sit and act at times and places, take testimony, receive evidence, and
			 administer oaths; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of witnesses and the
			 production of books, records, correspondence, memoranda, papers, and
			 documents.
				(b)Subpoenas
				(1)ServiceSubpoenas
			 issued under subsection (a)(2) may be served by any person designated by the
			 Commission.
				(2)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subsection (a)(2), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
					(B)Additional
			 enforcementSections 102 through 104 of the Revised Statutes of
			 the United States (2
			 U.S.C. 192 through 194) shall apply in the case of any failure
			 of any witness to comply with any subpoena or to testify when summoned under
			 the authority of this section.
					(c)ContractingThe
			 Commission may enter into contracts to enable the Commission to discharge its
			 duties under this Act.
			(d)Information
			 from Federal agenciesThe Commission may secure directly from any
			 department, agency, or instrumentality of the United States any information
			 related to any inquiry of the Commission conducted under this Act. Each such
			 department, agency, or instrumentality shall, to the extent authorized by law,
			 furnish such information directly to the Commission upon request.
			(e)Assistance from
			 Federal agencies
				(1)Department of
			 the Treasury
					(A)In
			 GeneralThe Secretary of the Treasury shall provide all amounts
			 necessary to defray the costs and provide administrative support and other
			 services to the Commission for the performance of the functions of the
			 Commission.
					(B)LimitationThe
			 value of the assistance required to be provided by the Secretary of the
			 Treasury under this paragraph may not exceed $3,000,000.
					(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States are authorized
			 to provide to the Commission such services, funds, facilities, staff, and other
			 support services as they may determine advisable and as may be authorized by
			 law.
				(f)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(g)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			(h)Powers of
			 subcommittees, members, and agentsAny subcommittee, member, or
			 agent of the Commission may, if authorized by the Commission, take any action
			 which the Commission is authorized to take by this section.
			6.Staff of the
			 Commission
			(a)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairperson and
			 the Vice Chairperson, acting jointly.
			(b)StaffThe
			 Chairperson, in consultation with the Vice Chairperson, may appoint additional
			 personnel as may be necessary to enable the Commission to carry out its
			 functions.
			(c)Applicability
			 of certain civil service lawsThe Director and staff of the
			 Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that no rate of pay fixed under this subsection may exceed the equivalent of
			 that payable for a position at level V of the Executive Schedule under section
			 5316 of title 5, United States Code. Any individual appointed under subsection
			 (a) or (b) shall be treated as an employee for purposes of chapters 63, 81, 83,
			 84, 85, 87, 89, 89A, 89B, and 90 of that title.
			(d)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(e)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			7.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			8.Reports of the
			 Commission; termination
			(a)Final
			 reportNot later than 1 year after the date of the first meeting
			 of the Commission, the Commission shall submit to the President and Congress a
			 final report containing—
				(1)the findings and
			 conclusions of the Commission on the causes of the current financial and
			 economic crisis in the United States; and
				(2)such findings,
			 conclusions, and recommendations for statutory and regulatory changes as a
			 majority of Commission members finds are necessary to prevent a financial and
			 economic crisis comparable to the current financial and economic crisis in the
			 United States.
				(b)Interim
			 reportsAt any time after the first meeting of the Commission,
			 the Commission may submit to the President and Congress an interim report
			 containing such findings, conclusions, and recommendations for corrective
			 measures as have been agreed to by a majority of Commission members.
			(c)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 60 days after the date on which the final report is submitted
			 under subsection (a).
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report submitted under subsection
			 (a).
				
